UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofSeptember, 2011 Commission File Number: 001-31994 Semiconductor Manufacturing International Corporation (Translation of registrant’s name into English) 18 Zhangjiang Road Pudong New Area, Shanghai 201203 People’s Republic of China (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: þForm 20-F o Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: oYes þ No If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): n/a Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. SEMICONDUCTOR MANUFACTURING INTERNATIONAL CORPORATION (Incorporated in the Cayman Islands with limited liability) (STOCK CODE: 0981) ANNOUNCEMENT OF UNAUDITED INTERIM RESULTS FOR THE SIX MONTHS ENDED JUNE 30, 2011 HIGHLIGHTS Financial Sales increased by 0.4% from US$720.1 million for the six months ended June 30, 2010 to US$722.9 million for the six months ended June 30, 2011, primarily due to increase in wafer shipments. The Company’s gross profit was US$119.1 million for the six months ended June 30, 2011 compared to gross profit of US$108.9 million for the six months ended June 30, 2010. The Company had a net income attributable to holders of ordinary shares of US$6.5 million for the six months ended June 30, 2011 compared to a net loss of US$85.9 million for the six months ended June 30, 2010. Operational The number of wafers the Company shipped decreased by 2.4%, from 945,6548-inchwafer equivalents to 922,7838-inchwafer equivalents, between these two periods. This announcement is made pursuant to the disclosure obligations under Rule 13.09(1) of The Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited as the Company made the press release, reproduced below, on August 29, 2011. – 1 – LETTER TO SHAREHOLDERS Dear Shareholders, We are very honored to be SMIC’s newly appointed Chairman and Chief Executive Officer. One of our major priorities is to ensure that the board, management, and all employees are working together cohesively and effectively in best serving our valued customers and maximizing shareholder value. Our primary target remains unchanged, which is to achieve sustainable profitability while maintaining our momentum in technology development. On behalf of the Board, we would like to express sorrow for the loss of our former Chairman Jiang Shang Zhou and sincere gratitude for his dedication to SMIC. We are also happy to welcome Professor Lawrence Juen-Yee Lau and Mr. Frank Meng to our Board. During the first half of 2011, China Investment Corporation (or “CIC”) invested $250 million in SMIC, becoming our second largest shareholder. Following this announcement, Datang, our largest shareholder, also supported us by expressing their intention to exercise its pre-emptive right by investing additional $58 million for convertible preferred shares and pre-emptive warrants. We welcome our new and existing shareholders and greatly appreciate their confidence in our future execution. These capital injections will further help SMIC to expand its technology roadmap and strengthen our foothold as one of the leading foundries globally. We are aware that some investors may have experienced uncertainty or anxiety due to recent events, and we sincerely apologize on behalf of the Board, but we also want to reassure you that none of our operations were interrupted. In addition, the management has been working vigorously in collaborating and in communicating with our customers, suppliers, banks, and investors. We are working to rebuild shareholder value by focusing on our value-added strengths and opportunities. Given its crucial role in China’s semiconductor industry with its advanced node foundry capability, SMIC’s position in China provides ample opportunities, meanwhile, it remains independent and international to capture market share globally, and to grow its value. We recognize the recent macroeconomic turmoil and the need to be equipped for the worst, so we are preparing for a long industry downturn. We will work to implement cost reduction and speed up technology and new product development, and we will pay special attention to refining our mature processes and products. We are determined to achieve company-wide unity and to focus on growth and development; putting in full effort and solid performance to create concrete results, in order to quickly create a new phase of stability, harmony, and progress. We appreciate your continued support and trust, as we continue to execute for shareholder value. Zhang Wenyi Tzu-Yin Chiu Chairman of the Board and Executive Director Chief Executive Officer and Executive Director Shanghai, China August 29, 2011 – 2 – RESULTS The Board of Directors (the “Board”) of Semiconductor Manufacturing International Corporation (the “Company”) would like to announce the unaudited interim results of operations of the Company and its subsidiaries for the six months ended June 30, 2011, and would like to express their gratitude to the shareholders and their staff for the support of the Company. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the six months ended June 30, 2011 and 2010 (in US$ thousands, except share data) (unaudited) Six months ended June 30, Sales, net Cost of sales Gross profit Operating expenses (income): Research and development General and administrative Selling and marketing Other operating income ) ) Impairment of long-lived assets — Total operating expenses, net Loss from operations ) ) Other income (expense): Change in the fair value of commitment to issue shares and warrants relating to litigation settlement — ) Others, net ) Total other income (expense), net ) Loss from continuing operations before income tax and equity investment ) ) Income tax (expense) benefit ) Gain (loss) from equity investment ) Loss from continuing operations ) ) Income (loss) from discontinued operations net of tax effect ) Net income (loss) ) Accretion of interest to noncontrolling interest ) ) Income (loss) attributable to Semiconductor Manufacturing International Corporation ) Income (loss) attributable to ordinary shares — continuing operations ) ) — discontinued operations ) Income attributable to Convertible Preferred Shares — discontinued operations — Earnings (loss) per ordinary share, basic and diluted — continuing operations ) ) — discontinued operations ) — net income ) Earnings per Convertible Preferred Share, basic and diluted — discontinued operations — — net income — Weighted average shares used in calculating basic and diluted earnings (loss) per ordinary share Weighted average shares used in calculating basic and diluted earnings per Convertible Preferred Share — The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. – 3 – CONDENSED CONSOLIDATED BALANCE SHEET As of June 30, 2011 and December 31, 2010 (in US$ thousands, except share data) (unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents Restricted cash Accounts receivable, net of allowances of $43,194 and $49,373 at June 30, 2011 and December 31, 2010, respectively Inventories Prepaid expense and other current assets Total current assets Prepaid land use rights Plant and equipment, net Acquired intangible assets, net Other long-term assets TOTAL ASSETS LIABILITIES AND EQUITY Current liabilities: Accounts payable Accrued expenses and other current liabilities Short-term borrowings Current portion of promissory notes Current portion of long-term debt Total current liabilities Long-term liabilities: Promissory notes Long-term debt Other long-term liabilities Total long-term liabilities Total liabilities Noncontrolling interest Commitments Equity: Ordinary shares Convertible preferred shares — Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total equity TOTAL LIABILITIES, NONCONTROLLING INTEREST AND EQUITY Net current liabilities Total assets less current liabilities The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. – 4 – CONDENSED CONSOLIDATED STATEMENTS OF EQUITY AND COMPREHENSIVE INCOME (LOSS) For the six months ended June 30, 2011 and 2010 (in US$ thousands, except share data) (unaudited) Accumulated Other Total Total Convertible Additional comprehensive Accumulated stockholders comprehensive Common Stock Preferred Shares Paid-in Capital loss deficit equity income (loss) Share Amount Shares Amount Balance at January 1, 2011 — $— ) ) $— Exercise of employee stock options 48 — Issuance of convertible preferred shares and warrants to CIC — Issuance of warrants — Share-based compensation — Net Income — Foreign currency translation adjustments — Balance at June 30, 2011 ) ) Balance at January 1, 2010 — $— ) ) $— Exercise of employee stock options 42 — Share-based compensation — Net loss — ) ) ) Foreign currency translation adjustments — ) — ) ) Balance at June 30, 2010 — $— ) ) ) The accompanying notes are in integral part of these unaudited condensed consolidated financial statements. – 5 – CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For the six months ended June 30, 2011 and 2010 (in US$ thousands) (unaudited) Six months ended June 30, Cash flow from operating activities Net income (loss) ) Depreciation and amortization (Gain) Loss from equity investment ) Gain on deconsolidation of a subsidiary ) — Changes in working capital and others ) Net cash provided by operating activities Cash flow from Investing activities: Purchase of: Property, plant and equipment ) ) Intangible assets ) ) Short-term investments ) ) Changes in restricted cash relating to investing activities ) ) Others Net cash used in investing activities ) ) Financing activities: Increase in short-term borrowings Decrease in long-term debt ) ) Repayment of promissory notes ) ) Proceeds from issuance of convertible preferred shares — Proceeds from exercise of employee stock options Net cash provided by (used in) financing activities ) Effect of exchange rate changes ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Income taxes paid Interest paid SUPPLEMENTAL DISCLOSURES OF NON-CASH INVESTING OR FINANCING ACTIVITIES Accounts payable for plant and equipment $(249,521
